Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Case No. 19-cv-02910-PAB-NYW

   ZACHARIAH ROBERTSON, individually and on behalf of others similarly situated,

          Plaintiff,

   v.

   REP PROCESSING, LLC, d/b/a RIMROCK ENERGY PARTNERS,

          Defendant.


                                             ORDER


          This matter is before the Court on Plaintiff’s Amended Expedited Motion for

   Conditional Certification and Notice to Putative Class Members [Docket No. 70]. REP

   Processing, LLC d/b/a Rimrock Energy Partners (“Rimrock”) responded, Docket No. 71,

   to which plaintiff replied. Docket No. 72.

   I. BACKGROUND

          The background facts and procedural history are set out in the order denying

   Rimrock’s motion to compel arbitration, Docket No. 50, and in the order granting

   plaintiff’s motion to strike or sever Kestrel Field Services, Inc.’s (“Kestrel”) and denying

   Rimrock’s motion for leave to amend. Docket No. 49. These facts will not be repeated

   except as necessary for purposes of this order.

   II. ANALYSIS

          A. Conditional Certification

          Plaintiff asks the Court to conditionally certify this case as a collective action
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 2 of 12




   pursuant to § 216(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.,

   which provides in pertinent part:

          Any employer who violates the provisions of . . . section 207 of this title
          shall be liable to the employee or employees affected in the amount of . . .
          their unpaid overtime compensation, . . . and in an additional equal
          amount as liquidated damages . . . . An action to recover the liability
          prescribed in [section 207] may be maintained against any employer . . .
          in any Federal . . . court of competent jurisdiction by any one or more
          employees for and in behalf of himself or themselves and other
          employees similarly situated.

   29 U.S.C. § 216(b) (emphasis added). There is a two-step approach for determining

   whether plaintiffs are “similarly situated” for purposes of FLSA collective action

   certification. Thiessen v. GE Capital Corp., 267 F.3d 1095, 1105 (10th Cir. 2001). 1 A

   court’s initial certification comes at the notice stage, where courts determine whether

   plaintiffs are similarly situated for purposes of sending notice to putative class

   members. Id. at 1102. Plaintiff is required to provide “nothing more than substantial

   allegations that the putative class members were together the victims of a single

   decision, policy or plan.” Id.; see also Stransky v. HealthONE of Denver, Inc., No.

   11-cv-02888-WJM-MJW, 2012 WL 6548108, at *4 (D. Colo. Dec. 14, 2012). T his is a

   “lenient” standard, Baldozier v. Am. Family Mut. Ins. Co., 375 F. Supp. 2d 1089, 1092

   (D. Colo. 2005), “which typically results in conditional certification of a representative

   class.” Renfro v. Spartan Computer Servs., Inc., 243 F.R.D. 431, 432 (D. Kan. 2007).



          1
            Thiessen involved a collective action under the Age Discrimination in
   Employment Act (“ADEA”), 29 U.S.C. § 621, et seq. Because the ADEA adopts the
   collective action mechanism set forth in FLSA § 216(b), courts apply Thiessen to FLSA
   collective actions. See Kaiser v. At The Beach, Inc., 2010 WL 5114729, at *4 n.9 (N.D.
   Okla. Dec. 9, 2010); see also Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679
   (D. Kan. 2004).

                                                 2
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 3 of 12




   The second stage, which comes at the conclusion of discovery, applies a stricter

   standard of “similarly situated,” including application of at least four factors, to

   determine whether the case can proceed as a collective action. Thiessen, 267 F.3d at

   1102–03.

          Plaintiff seeks to represent a class consisting of:

          All current and former inspectors, staffed through Kestrel Field Services,
          Inc. who work[ed] for or on behalf of REP Processing, LLC d/b/a Rimrock
          Energy Partners and who were paid according to its day rate plan in the
          past three (3) years (the “Day Rate Inspectors”).

   Docket No. 70 at 2. Plaintiff argues that he and other Day Rate Inspectors were

   “staffed to Rimrock through a third-party payroll and staffing company, Kestrel Field

   Services, Inc.” (“Kestrel”). Id. at 4. Plaintiff states that Rimrock admitted that it

   intended to “work around the FLSA” by using workers like plaintiff for specific projects

   and that it, not Kestrel, was responsible for selecting, hiring, and on-boarding Day Rate

   Inspectors. Id. Plaintiff states that Rimrock required inspectors to work in excess of 40

   hours per week, yet paid inspectors a day rate, with no weekly guarantee of hours or

   days worked, and paid improper and inconsistent overtime. Id. at 5.

          As support for his allegations, plaintiff has provided a declaration stating that he

   frequently worked 60 to 72 hours per week yet was paid a flat sum or “day rate” for

   each day worked, without regard to hours worked or days in a workweek, and that,

   through conversations with co-workers, he learned that others were paid similarly. See

   generally Docket No. 70-1. Plaintiff also provided a daily pay rate schedule from 2019

   (“2019 Rate Schedule”), which, plaintiff states, shows that he and other inspectors were

   paid a flat amount per day regardless of the number of hours worked. See Docket No.


                                                  3
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 4 of 12




   70-2. Plaintiff has also provided his pay stubs. See Docket No. 70-3.

          The Court finds that plaintiff has provided substantial allegations that the putative

   collective members were subject to a single decision, policy, or plan, see Thiessen, 267

   F.3d at 1102–03, and that, at the initial stag e, these allegations are enough to authorize

   notice to the putative class members.

          Rimrock makes several objections. First, Rimrock argues that plaintiff has made

   no showing of an “overarching decision, policy, or plan that violates” the FLSA or that

   plaintiff is “similarly situated” to the proposed putative class. Docket No. 71 at 1. But

   plaintiff has provided the 2019 Rate Schedule, which he claims is the daily pay rate

   policy for inspectors. See Docket No. 70-2. While Rimrock claims that the 2019 Rate

   Schedule is actually “a document created by Kestrel with rates negotiated by Rimrock

   and Kestrel” and that Kestrel then determined a separate pay amount for its employees,

   including plaintiff, Docket No. 71 at 6–7, this appears to be an arg ument that it was

   Kestrel, not Rimrock, that employed plaintiff and set his compensation. As the Court

   explained in its order denying Rimrock’s motion to compel arbitration, if plaintiff has

   wrongfully named Rimrock as his employer, that issue will be resolved through the

   litigation. See Docket No. 50 at 13. Moreover, it is a question for the second stage of

   collective action certification whether all employees subject to the policy were, in fact,

   similarly situated.

          Second, Rimrock argues that it never admitted that it, rather than Kestrel, was

   responsible for selecting, hiring, and on-boarding plaintiff and the other inspectors.

   Docket No. 71 at 6. Rimrock claims that plaintiff’s support for his contention is a

   declaration of David Clarke, president of Kestrel, yet Mr. Clarke could not have made

                                                4
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 5 of 12




   such an admission on behalf of Rimrock. Id. Again, the question of which entity

   actually employed plaintiff and the other inspectors is to be answered later in the

   litigation, not at the conditional certification stage.

          Third, Rimrock argues that plaintiff should be precluded from contradicting his

   prior judicial admissions. Id. at 7. Rimrock states that “admissions in the pleadings are

   judicial admissions binding upon the parties, unless withdrawn or amended.” Id.

   Rimrock lists statements that plaintiff purportedly made in an earlier lawsuit that he filed

   against Kestrel, but which plaintiff voluntarily dismissed. Id. at 7–8. Rimrock believes

   that these statements contradict statements made in plaintiff’s affidavit in this lawsuit.

   Id. The apparent inconsistency is that, in the earlier lawsuit, plaintiff alleged that he as

   paid by Kestrel, while, here, plaintiff claims that Rimrock paid him. Id. As stated above,

   the question of whether Rimrock or Kestrel employed and paid plaintiff is a fact

   question that will be answered in the course of the litigation, not at the conditional

   certification stage. Additionally, under Rimrock’s recitation of the rule on judicial

   admissions, plaintiff’s earlier statements cannot be binding in this lawsuit because, as

   Rimrock states, plaintiff voluntarily dismissed his case against Kestrel. See id. at 3. To

   the extent this objection – or any of Rimrock’s other objections – concerns plaintiff’s

   credibility, “the court does not resolve factual disputes, decide substantive issues going

   to the ultimate merits, or make credibility determinations” at this stage. Sanders v.

   Glendale Rest. Concepts, LP, No. 19-cv-01850-NYW, 2019 WL 6799459, at *3 (D.

   Colo. Dec. 13, 2019) (quoting Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d

   1064, 1072 (M.D. Tenn. 2015)).



                                                   5
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 6 of 12




          Finally, in the alternative, Rimrock suggests a different class definition from

   plaintiff’s. Rimrock seeks to define the class as:

          All current and former welding inspectors staffed through Kestrel Field
          Services, Inc. who work[ed] on behalf of REP Processing, LLC d/b/a
          Rimrock Energy Partners (“Rimrock”) at the Carr Pipeline, Ault Pipeline
          and the Spring Creek Pipeline locations and who were paid according
          to a day rate pay plan in the past three (3) years and who have not
          expressly agreed to arbitrate their claims against Rimrock and have not
          waived participation in a collective action.

   Docket No. 71 at 13. Rimrock proposes these modifications because, it argues, plaintiff

   has not shown that all inspectors who worked on all projects were subject to the same

   policy, but rather has shown at most that other welding instructors who worked at the

   same three locations as plaintiff were paid according to the 2019 Rate Schedule. Id. at

   11–13. The 2019 Rate Schedule, however, lists many different types of inspectors who

   were paid according to the schedule, and Rimrock does not appear to dispute that the

   2019 Rate Schedule applied to other kinds of inspectors who worked at different sites.

   Rimrock’s primary concerns are that the 2019 Rate Schedule was Kestrel’s policy, not

   Rimrock’s, and that plaintiff has not established that other inspectors were subject to

   the 2019 Rate Schedule. These issues are factual and substantive, and are not to be

   resolved at this stage. See Sanders, 2019 WL 6799459 at *3. Courts have found

   conditional certification to be appropriate even “[l]ooking solely to the allegations of the

   complaint and declaration” of the plaintiff. Murphy v. Allstaff Med. Res., Inc., No.

   16-cv-2370-WJM-MEH, 2017 WL 6945036, at *2 (D. Colo. June 13, 2017). 2

          2
            Rimrock’s final two proposed modifications are changing “its” to “a” and adding
   language excluding potential class members who have expressly agreed to arbitrate
   their claims and have not waived participation. Docket No. 71 at 13. Although plaintiff
   has not objected to these modifications, they will not be accepted. With respect to the

                                                 6
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 7 of 12




          The Court thus finds that plaintiff has presented substantial allegations that

   members of the putative collective were subject to a single policy – the 2019 Rate

   Schedule – that violated the FLSA. These allegations satisfy the “lenient” standard for

   the first stage of collective action certification. See Baldozier, 375 F. Supp. 2d at 1092.

   Thus, the Court conditionally certifies a collective action consisting of:

          All current and former inspectors, staffed through Kestrel Field Services,
          Inc. who worked for or on behalf of REP Processing, LLC d/b/a Rimrock
          Energy Partners and who were paid according to its day rate plan in the
          past three (3) years (the “Day Rate Inspectors”).

          B. Notice to Conditional Class

          Once the Court concludes that conditional certification of an FLSA collective

   action is appropriate, the Court may authorize plaintiff to disseminate a proper notice

   and opt-in consent form to putative class members. Hoffmann-LaRoche Inc. v.

   Sperling, 493 U.S. 165, 169-70 (1989); see also 29 U.S.C. § 216(b) (“No em ployee

   shall be a party plaintiff to any such action unless he gives his consent in writing to

   become such a party and such consent is filed in the court in which such action is

   brought.”). The Court has broad discretion regarding the details of the notice sent to

   potential opt-in plaintiffs. Hoffmann-LaRoche, 493 U.S. at 171. “The overarching

   policies of the FLSA's collective suit provisions require that the proposed notice provide

   accurate and timely notice concerning the pendency of the collective action, so that



   first change, while “its” may be not be grammatical, since it could refer to Rimrock or
   Kestrel, Rimrock proposes this change because it objects that plaintiff was paid
   according to a Rimrock pay plan. This objection is premature. As to the second
   change, the Court finds the additional language inappropriate for the reasons set forth
   in the Court’s order denying Rimrock’s motion to compel. See Docket No. 50.
   Furthermore, as discussed below, the class may only include those who opt-in.

                                                 7
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 8 of 12




   [potential plaintiffs] can make informed decisions about whether to participate.”

   Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 450 (S.D.N.Y. 2011)

   (internal citations and quotations omitted).

          The proposed notice contains the necessary information, see Docket No. 70-6;

   however, the Court has made slight modifications, which are reflected in the attached

   exhibits. The notice informs putative class members of the parties involved, the parties’

   general allegations, information about the collective action designation, how to opt in,

   and the potential obligations or consequences for putative class members who choose

   to opt in or not. Id. at 2–5. In addition, the Notice provides that opt-in plaintiffs must

   return consent forms to plaintiff’s counsel by a certain date; though the notice is

   currently blank, plaintiff requests that the date for returning the consent form be set as

   60 days from the date of the notice. Id. at 3 n.5; Docket No. 70 at 14.

          Rimrock raises multiple objections to the notice. First, Rimrock argues that

   plaintiff’s request for a reminder notice should be denied because, Rimrock argues,

   plaintiff has not established good cause. Docket No. 71 at 13–14. In his m otion,

   plaintiff cites the COVID-19 pandemic as warranting a reminder because the pandemic

   has created barriers to communication with class members. Docket No. 70 at 14–15.

   In reply, plaintiff argues that there is good cause for a reminder notice because a

   second notice “effectuates the purposes of the FLSA” and because inspectors “all work

   in remote locations that are far away from their homes for weeks at a time.” Docket No.

   72 at 10. The Court finds Rimrock’s argument is unpersuasive. Plaintiff has

   established good cause, and the burden on Rimrock is minimal. See German v.



                                                  8
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 9 of 12




   Holtzman Enterprises, Inc., No. 19-cv-03540-PAB-STV, 2021 WL 1087718, at *4 (D.

   Colo. Mar. 22, 2021); May v. E & J Well Serv., No. 14-cv-00121-RBJ, 2014 WL

   2922655, at *3 (D. Colo. June 27, 2014). T he Court finds that a reminder notice is

   appropriate here. However, to address possible concerns of repeatedly notifying

   members who do not wish to join the putative class, the reminder notice may only be

   sent to those who have not yet responded to the initial opt-in notice, either by contacting

   counsel or opting in to the collective action. See German, 2021 WL 1087718, at *4.

   While plaintiff does not state when he requests that the reminder notice be sent, the

   Court has previously permitted plaintiffs to send reminder notices 15 days before the

   close of the notice period, see id., which the Court finds appropriate here.

          As to Rimrock’s other objections, plaintiff states that he will agree to meet and

   confer with Rimrock regarding the content of the notice and consent forms within five

   days of the Court granting conditional certification. Docket No. 72 at 9. In addition to

   the reminder notice, Rimrock objects that the proposed notice does not adv ise

   recipients of their option to be represented by plaintiff’s counsel, to obtain independent

   representation, or to proceed pro se. Docket No. 71 at 14. T he notice, however, states

   that, if an individual wishes to opt-in, he or she may return a consent form by mailing it

   to plaintiff’s counsel, but the opt-in plaintiff may also hire an attorney of his or her

   choice. Docket No. 70-6. 3 The Court finds, however, that the notice should advise


          3
             Rimrock argues that the notice inaccurately suggests that opt-in plaintiffs must
   be represented by plaintiff’s counsel. Docket No. 71 at 14. Rimrock relies on Stallings
   v. Antero Res. Corp., No. 17-cv-01939-RM-NYW, 2018 WL 1250610, at *8 (D. Colo.
   Mar. 12, 2018), report and recommendation adopted, 2018 WL 2561046 (D. Colo. Apr.
   16, 2018). However, Stallings is distinguishable. In that case, the proposed notice
   said, “[i]f you choose to join this collective action lawsuit, your attorneys will be Michael

                                                  9
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 10 of 12




   potential opt-in plaintiffs that they may proceed pro se.

          Next, Rimrock objects that the notice should include a statem ent that potential

   opt-in plaintiffs may be asked to “(1) appear for a deposition in Denver, Colorado; (2)

   respond to written discovery; and/or (3) appear at a trial in Denver, Colorado.” Docket

   No. 71 at 14. Plaintiff worries that this will chill participation and that not every potential

   plaintiff will be asked to testify because FLSA cases routinely proceed, both in

   discovery and at trial, on a representative basis. Docket No. 72 at 9. Moreover,

   because this is a nationwide collective action, plaintiff argues that not all depositions or

   testimony will take place in Denver. Id. Rather, plaintiff states that potential plaintiffs

   living outside of Denver may be deposed where they live, with their depositions used at

   trial, and that, in light of video teleconferencing capabilities, it is misleading to suggest

   that traveling to Denver will be a requirement for participation in this action. Id. at 10.

   The Court agrees with plaintiff. This language appears to be unnecessary, inaccurate,

   and aimed at discouraging participation. “Although it is true that depositions may take

   place in Colorado . . . this language is misleading in that it only informs the putative

   class members of one possibility for the location of depositions; it is equally true that

   depositions may not take place in Colorado.” See Price v. 1st Rate Energy Servs., Inc.,

   Case No. 15-cv-00745-WYD-KLM, Docket No. 44 at 7.


   A. Josephson and Lindsay R. Itkin of the law firm JOSEPHSON DUNLAP LAW FIRM
   and Richard J. (Rex) Burch and Matthew S. Parmet of the law firm BRUCKNER
   BURCH, PLLC.” Case No. 17-cv-01939-RM-NYW, Docket No. 23-1 at 4. Here,
   however, the notice states, “[i]f you choose to join this suit and agree to be represented
   through the Day Rate Inspectors’ attorneys, your attorneys in this action will be Michael
   A. Josephson and Carl A. Fitz of the JOSEPHSON DUNLAP LLP and Richard (Rex)
   Burch of the law firm BRUCKNER BURCH PLLC.” Docket No. 70-6 at 4 (emphasis
   added). The Court finds that this added language obviates the concern in Stallings.

                                                 10
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 11 of 12




          Finally, Rimrock claims that the notice does not explain the right not to be bound

   by a settlement that plaintiff advocates. Docket No. 71 at 14. W hile the notice states

   that potential class members who do not wish to be part of the collective action need

   not be bound, Docket No. 70-6 at 4, the section “Ef fect of Joining or Not Joining the

   Lawsuit” makes that language unclear, as there is no explanation of what happens if an

   individual decides not to join. See id. At the meet and confer, the parties should agree

   on language that explains what may happen to an individual who chooses not to be

   bound by a potential settlement or resolution.

   III. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that:

          1. This action shall be conditionally certified as a collective action pursuant to 29

   U.S.C. § 216(b). The collective action members are defined as follows:

          All current and former inspectors, staffed through Kestrel Field Services, Inc.
          who worked for or on behalf of REP Processing, LLC d/b/a Rimrock Energy
          Partners and who were paid according to its day rate plan in the past three (3)
          years (the “Day Rate Inspectors”).

          2. The proposed notice [Docket No. 70-6] is approved subject to plaintiffs

   making the revisions discussed herein and incorporating the modifications reflected in

   the version of the notice attached to this order.

          3. Within ten days, Rimrock shall provide to plaintiff’s counsel the names,

   physical addresses, email addresses, and telephone numbers for all putative members

   of the FLSA collective in an electronically readable format.

          4. Within 15 days after receiving this list from Rimrock, plaintiff shall send the


                                                11
Case 1:19-cv-02910-PAB-NYW Document 75 Filed 09/16/21 USDC Colorado Page 12 of 12




   notice by mail, email, and text message to the last known address of each of the

   individuals identified on the above-referenced list.

          5. Within 60 days from the send date of the notice, any individual to whom

   notice is sent shall “opt in” by returning the necessary documents to plaintiff’s counsel.



          DATE September 16, 2021.


                                             BY THE COURT:


                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               12
